Hiscock, J.
The clause in the bond and mortgage involved in this suit, providing for a period of sixty days “ after notice and demand ” before the whole amount conditioned and secured to be paid by the bond and mortgage should become due upon default, relates to default in the payment of taxes and assessments.- This reqirement of notice and demand does not relate or apply to a default in the payment of the principal or interest agreed to be paid by the bond and mortgage. A default in the payment of any such installment for the period of sixty days makes due the entire amount of the principal and interest at the election and option of the mortgagee. Such election and option was manifested by the commencement of this suit, and, in accordance with these views, the plaintiff is entitled to a foreclosure of his mortgage for the full amount.
Judgment for plaintiff.